Case 1:18-cv-00588-LPS Document 289-2 Filed 11/14/19 Page 1 of 27 PageID #: 17458




                         EXHIBIT 2
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page12ofof26
                                                                  27PageID
                                                                     PageID#:#:16533
                                                                                17459




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


  CITRIX SYSTEMS, INC.,
                                                C.A. No. 18-00588-LPS
                           Plaintiff,

            v.


  WORKSPOT, INC.                                PUBLIC VERSION

                           Defendant.



                   CITRIX’S OPENING BRIEF IN SUPPORT OF ITS
                            MOTION FOR SANCTIONS
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page23ofof26
                                                                  27PageID
                                                                     PageID#:#:16534
                                                                                17460



                                               TABLE OF CONTENTS

                                                                                                                                    Page

 I.     STATEMENT OF FACTS .............................................................................................. 1
        A.        Chawla Sends Harassing, Threatening Emails to Senior Citrix Executives ........... 1
        B.        Citrix Informs Workspot Counsel of Its Suspicions, and Workspot’s
                  Counsel Obstructs Citrix’s Investigation and Instructs Its Client to Destroy
                  Evidence. ............................................................................................................. 3
        C.        Citrix Files a Motion for Temporary Restraining Order and Chawla Sends
                  Citrix’s Executives More Harassing Emails.......................................................... 4
        D.        Workspot’s Initial “Investigation” ........................................................................ 5
        E.        Workspot Files Its Answering Brief and Chawla’s Perjured Declaration .............. 6
        F.        Citrix Uncovers More Evidence Linking Chawla to the Bad Acts......................... 6
        G.        Workspot Learns that Chawla is Responsible for the Harassing Emails ................ 7
        H.        Workspot’s Limited Efforts to Preserve Data Relating to Chawla’s
                  Devices ................................................................................................................ 7
        I.        The Court Condemns Chawla’s False Declaration During the TRO
                  Hearing ................................................................................................................ 8
        J.        Citrix’s Motions to Compel Forensic Imaging ...................................................... 9
        K.        Forensic Examination Reveals Chawla Destroyed Evidence ............................... 10
        L.        Chawla Destroys Additional Evidence And Violates A Court Order................... 11
 II.    ARGUMENT ................................................................................................................ 11
        A.        Legal Standard ................................................................................................... 11
        B.        Workspot’s Egregious Conduct Has Undermined the Judicial Process................ 12
        C.        Sanctions Should Be Imposed ............................................................................ 15
 III.   CONCLUSION ............................................................................................................. 20




                                                                   i
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page34ofof26
                                                                  27PageID
                                                                     PageID#:#:16535
                                                                                17461



                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 Cases

 Belmont v. MB Inv. Partners, Inc.,
    708 F.3d 470 (3d Cir. 2013) ................................................................................................ 13

 Bull v. United Parcel Serv., Inc.,
    665 F.3d 68 (3d Cir. 2012) .................................................................................................. 17

 Chambers v. NASCO, Inc.,
    501 U.S. 32 (1991) .............................................................................................................. 11

 GE Harris Ry. Elecs., L.L.C. v. Westinghouse Air Brake Co.,
    No. 99-070-GMS, 2004 WL 5702740 (D. Del. Mar. 29, 2004) ............................................ 18

 GN Netcom, Inc. v. Plantronics, Inc.,
   No. CV 12-1318-LPS, 2016 WL 3792833 (D. Del. July 12, 2016) (Stark, J.)........... 15, 16, 20

 Greatbatch Ltd. v. AVX Corp.,
    179 F. Supp. 3d 370 (D. Del. 2016) (Stark, J.) ............................................................... 11, 17

 In re Fine Paper Antitrust Litig.,
     685 F.2d 810 (3d Cir. 1982) ................................................................................................ 18

 In re Intel Microprocessor Antitrust Litig.,
     562 F. Supp. 2d 606 (D. Del. 2008) ............................................................................... 13, 19

 In re Winstar Commc’ns, Inc.,
     348 B.R. 234 (Bankr. D. Del. 2005) .................................................................................... 13

 Klein v. Stahl GmbH & Co. Maschinefabrik,
    185 F.3d 98 (3d Cir. 1999) .................................................................................................. 12

 Kvitka v. Puffin Co., L.L.C.,
    No. 1:06-CV-0858, 2009 WL 385582 (M.D. Pa. Feb. 13, 2009) .......................................... 17

 Leor Exploration & Prod., LLC v. Aguiar,
    No. 9-60136-CIV, 2010 WL 3782195 (S.D. Fla. Sept. 28, 2010) ......................................... 16

 Mackler Prods., Inc. v. Turtle Bay Apparel Corp.,
   153 F. Supp. 2d 504 (S.D.N.Y. 2001) .................................................................................. 14

 Magnetar Techs. Corp. v. Six Flags Theme Park Inc.,
   886 F. Supp. 2d 466 (D. Del. 2012) ..................................................................................... 12




                                                                   ii
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page45ofof26
                                                                  27PageID
                                                                     PageID#:#:16536
                                                                                17462



 McLaughlin v. Phelan Hallinan & Schmieg, LLP,
   756 F.3d 240 (3d Cir. 2014) ................................................................................................ 18

 Micron Tech., Inc. v. Rambus Inc.,
    917 F. Supp. 2d 300 (D. Del. 2013) ............................................................................... 12, 18

 OptimusCorp. v. Waite,
    No. 8773-VCP, 2015 WL 5147038 (Del. Ch. Aug. 26, 2015) ... _BA_Cite_E38112_00057219

 Positran Mfg., Inc. v. Diebold, Inc.,
    No. 2-466-GMS, 2003 WL 21104954 (D. Del. May 15, 2003) ............................................ 19

 Qantum Commc’ns Corp. v Star Broad., Inc.,
    473 F. Supp. 2d 1249 (S.D. Fla. 2007) ........................................................................... 16, 18

 Quiroga v. Hasbro, Inc.,
    934 F.2d 497 (3d Cir. 1991) ................................................................................................ 13

 Rad Servs., Inc. v. Aetna Cas. & Sur. Co.,
    808 F.2d 271 (3d Cir. 1986) ................................................................................................ 13

 Riley v. City of New York,
     No. 10-cv-2513 (MKB), 2015 WL 541346 (E.D.N.Y. Feb. 10, 2015) .................................. 19

 Schmid v. Milwaukee Elec. Tool Corp.,
    13 F.3d 76 (3d Cir. 1994) .............................................................................................. 12, 17

 Stewart v. Wilmington Tr. SP Servs., Inc.,
    112 A.3d 271 (Del. Ch. 2015), aff’d, 126 A.3d 1115 (Del. 2015) ......................................... 13

 Tedesco v. Mishkin,
    629 F. Supp. 1474 (S.D.N.Y. 1986) ..................................................................................... 14

 Wagner v. Sea Esta Motel I,
   No. 13-81-RGA, 2014 WL 4247731 (D. Del. Aug. 26, 2014) .............................................. 17

 Other Authorities

 Fed. R. Civ. P. Rule 37 ....................................................................................................... passim




                                                                  iii
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page56ofof26
                                                                  27PageID
                                                                     PageID#:#:16537
                                                                                17463



        Puneet Chawla, Workspot’s Co-Founder, Board Member and Chief Technical Officer,

 emailed Citrix’s executives threatening to leak confidential Citrix documents, warning Citrix’s

 Senior Vice President that he would suffer physical harm, and demanding that Citrix turn over a

 ransom payment of bitcoin. When Citrix sought Workspot’s assistance to halt Chawla’s illegal

 conduct, Workspot destroyed evidence, coordinated the filing of (and subsequently refused to

 withdraw) Chawla’s perjured declaration, misled the Court, blocked Citrix from obtaining

 discovery the Court had ordered Workspot to provide, and forced Citrix to expend months of

 time and hundreds of thousands of dollars to stop Chawla’s conduct and uncover the pervasive

 and widespread wrongdoing of Workspot and its counsel. Workspot should be sanctioned under

 this Court’s inherent authority and Rule 37 of the Federal Rules of Civil Procedure.

 I.     STATEMENT OF FACTS

        A.      Chawla Sends Harassing, Threatening Emails to Senior Citrix Executives

        In early October 2018, Chawla created an anonymous Guerrilla Mail1 account and sent an

 email to his work email address with the subject line “Test.” The account’s originating Internet

 Protocol (“IP”) address was 98.207.108.220, an IP address associated with a subscription to

 Comcast Cable at Chawla’s home address under Chawla’s wife’s name (the “Comcast IP

 Address”). See Ex. 12; Ex. 2, 77:11-79:9 (Chawla asserting Fifth Amendment regarding creation

 of a Guerrilla Mail account; references to Chawla asserting Fifth Amendment at his deposition

 are described hereinafter as “5th”). Chawla later created another anonymous email account




 1
  Guerrilla Mail is a service that provides temporary email addresses. Users can send emails
 anonymously without registering to use the service.
 2
  All citations to “Ex.” are to the Declaration of Michael Strapp (“Strapp Decl.”) filed herewith,
 unless otherwise stated.
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page67ofof26
                                                                  27PageID
                                                                     PageID#:#:16538
                                                                                17464



 through ProtonMail. 3 Ex. 2, 129:7-13 (5th).

          Shortly after creating a Guerrilla Mail account, Chawla began sending threatening emails

 to Citrix CEO David Henshall and Senior Vice President Juan Rivera4:

          •   On October 9 at 11:07 pm,5 Chawla emailed Henshall from the Guerrilla Mail email
              address he used in his “test” email. Chawla warned Henshall that his emails would be
              “leaked” as “a thanksgiving present this year!” Ex. 3; Ex. 2, 101:10-103:16 (5th).

          •   On October 10 at 11:00 am, Chawla sent Henshall an email with the subject “Patent
              trolls,” again threatening to leak Citrix emails. Ex. 4; Ex. 2, 103:21-105:21 (5th).

          •   On October 10 at 11:05 am, Chawla emailed Rivera informing him that Citrix emails
              discussing “legal patent cases have been leaked.” Ex. 5; Ex. 2, 105:24-107:4 (5th).

          •   On October 10 at 1:56 pm, Chawla threatened Henshall that Citrix emails about
              Workspot would be leaked. Ex. 6; Ex. 2, 107:9-109:15 (5th).

          •   On October 10 at 8:23 pm, Chawla sent Henshall another email informing him that
              Citrix’s internal “emails have leaked.” Ex. 7; Ex. 2, 109:18-111:11 (5th).

          •   On October 11 at 3:04 am, Chawla threatened Rivera that he could “work with legal
              but at the end you will have your face buried in shyt!” Ex. 8; Ex. 2, 111:14-113:6
              (5th).

          •   On October 11 at 2:26 am, Chawla posted to TheLayoff.com: “Rumor is that David
              Henshall’s emails have been leaked. They are going to cause serious stock issues in
              the next 4 weeks.” Ex. 9; Ex. 2, 113:9-114:19 (5th). An hour later, Chawla replied to
              his original post with a new post directing readers to a URL at pastebin.com (the
              “Pastebin URL”). Id.; Ex. 2, 114:20-116:16 (5th). The posts to TheLayoff.com came
              from a computing device tied to IP address 104.46.110.21 (the “Azure IP Address”). 6



 3
     ProtonMail is an email service protected under Swiss privacy laws.
 4
  Unless otherwise noted, all emails sent from Chawla to Henshall and Rivera were sent from a
 computing device that utilized the Comcast IP Address.
 5
     All times referenced herein are Eastern Daylight Time.
 6
   On October 10 at 10:36 pm, four hours before posting to TheLayoff.com, Chawla created a
 virtual machine (“VM”) through Microsoft’s Azure cloud computing service that was linked to
 his puneet@workspot.com email address and to the Azure IP Address. Ex. 36; Ex. 2, 77:19-24.
 A VM is an operating system or application environment that emulates a physical computer and
 its capabilities. Chawla used the VM to post to TheLayoff.com and to send threatening emails to
 Citrix’s CEO and SVP on the afternoon of October 11. Chawla shortly thereafter deleted the
 VM, but was initially unsuccessful in deleting the related VM infrastructure, including the public

                                                  2
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page78ofof26
                                                                  27PageID
                                                                     PageID#:#:16539
                                                                                17465



        •    A fabricated email purportedly from Henshall regarding a potential acquisition of
             Workspot was uploaded to the Pastebin URL on October 11. The fabricated email
             stated,
                                                       Ex. 10; Ex. 2, 116:19-119:9.

        •    On October 11 at 3:37 pm, Chawla emailed Henshall with a link to the Pastebin URL.
             He wrote, “You are done as the CEO.” Ex. 11; Ex. 2, 120:9:123:2 (5th). Chawla sent
             a similar email to Rivera a couple minutes later. Ex. 12; Ex. 2, 124:12-126:22 (5th).
             Both of these emails came from a device tied to the Azure IP Address.

        B.      Citrix Informs Workspot Counsel of Its Suspicions, and Workspot’s Counsel
                Obstructs Citrix’s Investigation and Instructs Its Client to Destroy Evidence.

        On October 15, Citrix wrote to Workspot counsel and requested an immediate conference

 regarding Chawla’s emails and posts. Ex. 13, WKSPT_0106184-86. Citrix provided Workspot

 with detailed evidence specifically implicating Chawla as the source of the emails and posts,

 including a Chawla tweet referring to Citrix as a patent troll tweeted at almost the exact time

 Chawla sent Henshall an email with the subject “Patent trolls.” Id.; Ex. 2, 202:18-203:1. Citrix

 disclosed the Comcast and Azure IP Addresses, and asked Workspot counsel to identify any

 Workspot employee who had sent emails to Henshall or Rivera, posted to Pastebin or

 TheLayoff.com, or used the Comcast or Azure IP addresses. Ex. 13, WKSPT_0106185-86.

        Within an hour of receiving Citrix’s allegations, Workspot counsel forwarded Citrix’s

 correspondence to Sinha (Workspot’s CEO) and Chawla. Ex. 14. In an ultimately unsuccessful

 attempt to hide his unlawful activity, Chawla destroyed relevant evidence the very next day,

 including his laptop’s hard drive and the infrastructure for the VM he had created. D.I. 133, ¶ 10;

 Ex. 15. Workspot’s counsel also instructed Chawla to delete his tweet calling Citrix a patent

 troll, Ex. 16; Ex. 2, 208:1-209:3, and Chawla followed counsel’s advice.7 Ex. 13,


 IP address, disk network interface, and security group. D.I. 133, ¶¶ 8-10. The related VM
 infrastructure was deleted on October 16. Id.
 7
  Immediately after deleting his patent troll tweet, Chawla also changed the status of his Twitter
 account to private.


                                                  3
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page89ofof26
                                                                  27PageID
                                                                     PageID#:#:16540
                                                                                17466



 WKSPT_0106183. After Chawla deleted the patent troll tweet, he instructed Harry Labana, a

 Workspot executive, to delete Labana’s response to Chawla’s tweet, which instruction Labana

 followed. Ex. 17, Ex. 2, 91:15-92:1 (5th), Ex. 18.

        Workspot and its counsel neither investigated Citrix’s allegations nor preserved relevant

 evidence. On October 24, more than a week after Citrix filed its TRO Motion, Workspot’s in-

 house counsel defiantly wrote that Workspot would not investigate Citrix’s allegations. Ex. 19.

 That same day, she also remarked that



                                                   Ex. 20.

        Instead of investigating Citrix’s allegations, Workspot pointed the finger at Citrix.

 Chawla and Sinha, for example, suggested that Citrix had not done enough to investigate its own

 employees. See Exs. 21-23. Workspot’s counsel similarly argued that Citrix did “not even

 address the possibility that these emails may have come from [disgruntled Citrix] employees.”

 D.I. 112 at 8.

        C.        Citrix Files a Motion for Temporary Restraining Order and Chawla Sends
                  Citrix’s Executives More Harassing Emails

        After Citrix filed its TRO Motion on October 16, Chawla sent more extortionate and

 duplicitous emails:

        •    On October 16 at 11:40 pm, Chawla sent Henshall an email with the subject “Emails
             leaked - you need to transfer bitcoin.” Chawla wrote, “Transfer needs to happen
             before Oct30. Wallet address next week.” Ex. 24; Ex. 2, 127:1-130:2 (5th).

        •    On October 20, in an attempt to make it seem that his emails had actually been sent
             by a disgruntled Citrix employee, Chawla wrote to Henshall, “Why did you fire
             employees?.... I have no emails. No leaks. The email I sent is not real. I made it up to
             mess with you. Just want the execs at Citrix for firing my friends understand the
             pain.” Ex. 25; Ex. 2, 130:6-132:13 (5th).

        •    In a similar vein, on October 23, Chawla sent an email with the subject “Why did you
             fire so many people?” Ex. 26; Ex. 2, 132:18-133:18 (5th).


                                                   4
Case
 Case1:18-cv-00588-LPS
       1:18-cv-00588-LPS Document
                          Document289-2
                                   266 Filed
                                        Filed 09/05/19
                                              11/14/19 Page
                                                       Page 910ofof2627PageID
                                                                        PageID#:#:16541
                                                                                   17467



         D.      Workspot’s Initial “Investigation”

         Workspot eventually retained a forensic analyst, Kivu Consulting. D.I. 116, D.I. 133.

  Kivu initially proposed an investigation comprising three phases: (1) collection and preservation

  of all evidence; (2) a “review of available network logs for evidence of access to or the use of

  Guerrilla Mail”; and (3) an analysis and reporting of its findings. Ex. 27. Remarkably, Workspot

  and its counsel instructed Kivu not to collect and preserve evidence or conduct any actual

  investigation of Workspot’s systems or network logs. Rather, Workspot and its counsel limited

  Kivu’s assignment to analyzing how Guerrilla Mail works. Counsel wrote,



                               Ex. 28, WKSPT_01061998 (emphasis added).




              Compare Ex. 30, WKSPT_0113970 with Ex. 31, WKSPT_0113832.

         Rather than asking Kivu to collect, preserve and analyze Workspot network logs,

  Workspot counsel asked Sinha and Chawla to “

                       ” Ex. 32.

                                                           Several weeks later, Kivu would finally

  review Workspot network logs and learn that Chawla had spoliated relevant evidence. D.I. 133,

  ¶¶ 5-11.



  8
   On October 28, two days before Workspot’s deadline to file its TRO Opposition, Workspot in-
  house counsel asked outside counsel to

                                                                                               Id.


                                                   5
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page10
                                                            11ofof26
                                                                   27PageID
                                                                      PageID#:#:16542
                                                                                 17468



         E.      Workspot Files Its Answering Brief and Chawla’s Perjured Declaration

         Workspot counsel and Chawla exchanged drafts of Chawla’s declaration before

  Workspot filed its Opposition to the TRO Motion. Ex. 29. Chawla suggested adding to an initial

  draft the statement that “

                                                                     ” Id. In the final version of his

  declaration, however, Chawla wrote that “[w]hen Citrix allows the IP addresses apparently

  associated with the emails at issue to be shared with Workspot, we intend to investigate

  whether those IP addresses were used in the Workspot cloud.” Ex. 34 (D.I. 115).

         Chawla misled the Court when he indicated that Workspot was not aware of the IP

  addresses associated with his emails. See Ex. 33. Chawla and Sinha had learned about the

  Comcast and Azure IP Addresses more than two weeks before Chawla filed his declaration

  because Workspot counsel had forwarded the addresses to Chawla and Sinha within an hour of

  receiving the IP addresses from Citrix counsel. Ex. 14.9 In fact, two days before his declaration

  was filed, Chawla informed Workspot counsel that Workspot was already investigating whether

  the IP addresses were used in the Workspot cloud. Ex. 29. Thus, Workspot and its counsel knew

  that Chawla was misleading the Court when he submitted a sworn declaration suggesting that

  Workspot had not learned about the Comcast or Azure IP addresses.

         F.      Citrix Uncovers More Evidence Linking Chawla to the Bad Acts

         In the final version of his declaration, Chawla claimed under penalty of perjury that “I

  have never sent any emails—using any email service—to Mr. Henshall or Mr. Rivera,” and “I




  9
    Two days after Citrix filed its TRO Motion, Chawla asked Workspot counsel whether counsel
  would share “the different IPs called out in the Citrix filing.” Ex. 35. Workspot counsel
  responded by confirming that “the IP addresses [Citrix] identified in the filing are the same ones
  [Citrix] identified in the email to me which we forwarded to you and Amitabh.” Id.


                                                   6
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page11
                                                            12ofof26
                                                                   27PageID
                                                                      PageID#:#:16543
                                                                                 17469



  have never posted any threats to Citrix or Mr. Henshall on TheLayoff.com or Pastebin.com.” Ex.

  34 (D.I. 115). Citrix obtained subpoena responses from Comcast, TheLayoff.com, and Microsoft

  demonstrating that these statements are false. For example, TheLayoff.com confirmed that

  Chawla’s offending posts were tied to the Azure IP Address. See Ex. 36. Microsoft responded to

  Citrix’s subpoena, stating that the Azure IP Address was tied to Chawla’s Workspot email

  address. Ex. 37; Ex. 2, 77:19-24. And, as detailed below, Comcast confirmed that the Comcast IP

  Address was tied to Chawla’s home residence. Ex. 38.

         G.      Workspot Learns that Chawla is Responsible for the Harassing Emails

         On November 5, Workspot’s in-house counsel asked Sinha and Chawla whether either of

  them had received a letter from Comcast in response to Citrix’s subpoena to Comcast. Ex. 39.

  Chawla acknowledged that same day that he and his wife had received such a letter, and Chawla

  informed counsel that he was going to meet with his own criminal defense attorney. Id.

  Workspot concealed these facts from Citrix and the Court. Indeed, despite mounting evidence

  that Chawla had committed perjury, Workspot waited more than a month before informing the

  Court it no longer intended to rely upon Chawla’s declaration. See D.I. 131 at 6 n.3.

         H.      Workspot’s Limited Efforts to Preserve Data Relating to Chawla’s Devices

         Workspot failed to take affirmative steps to preserve relevant data or evidence.

  Workspot’s counsel did not seek to image any VMs, workstations, or computing devices Chawla

  used during the relevant October timeframe until nearly one month after Workspot received the

  Comcast subpoena results. Ex. 40, WKSPT_0106173. Workspot only arranged for Chawla’s

  work laptop to be imaged on December 7, after Citrix explicitly requested a forensic image. Ex.

  41; Ex. 40, WKSPT_0106173. By the time Workspot sought to image Chawla’s work laptop,

  Chawla was on vacation in India. Ex. 2, 52:12-24; 215:13-18. Because he was in India,

  Workspot counsel asked Chawla to coordinate the forensic imaging of his own laptop. Ex. 42.


                                                  7
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page12
                                                            13ofof26
                                                                   27PageID
                                                                      PageID#:#:16544
                                                                                 17470



  Once a forensic image was made of his laptop in India, Chawla was provided a hard drive

  containing a copy of the image. Ex. 43. When Chawla asked whether he should upload the

  forensic image, Chawla was informed that Workspot did not want to analyze the data. Id.10

            I.     The Court Condemns Chawla’s False Declaration During the TRO Hearing

            At the December 12 hearing on Citrix’s TRO motion, the Court expressed serious

  concerns regarding Chawla’s false declaration:

                   On the TRO motion, it’s hard to exaggerate how troubled I am by these
                   allegations as to what allegedly Mr. Chawla did. Most particularly, it
                   seems to me that he filed a false and arguably perjurious declaration with
                   the Court that, among other things, not only wasted the parties’ time and
                   resources but wasted my time and resources as I evaluated what to do with
                   this TRO. At one point, that declaration seems to be and the defendant
                   argued it was the most important evidence. And when someone signs a
                   declaration under oath, I tend to believe it and treat it as very important
                   evidence. . . our system will completely collapse if people are regularly
                   submitting false or perjurious declarations.

  Ex. 44, 4:25-5:16.11

            At the hearing, Workspot’s counsel misrepresented key facts. Counsel stated they had

  “been very limited in our ability to share this with the people that are involved. Up until just a

  couple of weeks ago, Mr. Sinha, the CEO of Workspot, was not able to see these allegations and

  understand what was at issue. We have never been able to share them directly with Mr. Chawla.

  So this is a problem for us, and we’re trying to get to the bottom of this, but we have been very



  10
       Kivu’s affiliate in India informed Chawla, “

                                                                                                 ” Ex.
  43.
  11
     The Court ordered the parties to conduct discovery, and stated that once discovery was
  complete “plaintiffs are permitted, should they think they have a basis at that point to do so, to
  file a motion for additional sanctions.” Ex. 44, 110:5-17. The Court also ordered Workspot to
  pay, as an initial sanction, “50 percent of the costs that the plaintiffs have incurred to date in
  connection with the filing of the TRO motion.” Id., 111:18-23.


                                                      8
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page13
                                                            14ofof26
                                                                   27PageID
                                                                      PageID#:#:16545
                                                                                 17471



  limited in what we can say and not say.” Id., 24:24-25-6. In fact, Sinha and Chawla were well

  aware of Citrix’s claims—Workspot’s counsel forwarded Citrix’s detailed allegations to them on

  October 15. See Ex. 14, Ex. 2, 94:5-95:4 (5th).12

         Workspot counsel also told the Court that Workspot had punished Chawla, explaining

  that “between the reprimands and the restrictions placed upon him, including not using anything

  other than particular equipment that we are then going to monitor . . . we think that we are

  placing appropriate controls on him.” Ex. 44, 28:9-16. Yet, Workspot failed to preserve, monitor

  or image Chawla’s devices, and Chawla spoliated evidence. Furthermore, Workspot has yet to

  identify any restrictions it had imposed on Chawla other than offering him “guidance” not to

  interact with anyone at Citrix. Ex. 2, 208:16-21; 209:7-14. Tellingly, Chawla was permitted to

  take a month-long vacation in India with his work laptop weeks after Workspot knew Chawla

  had filed a perjured declaration. Workspot did not terminate Chawla and remove him from its

  Board of Directors until December 26, 2018. D.I. 143; Ex. 2, 15:9-17; 199:20-200:1.

         J.      Citrix’s Motions to Compel Forensic Imaging

         Although the Court ordered the parties to conduct expedited discovery, Workspot initially

  produced only four documents and a privilege log containing over 500 entries in response to

  Citrix’s focused discovery requests. Exs. 45-47. Workspot and Chawla counsel also refused to

  produce forensic images of Chawla’s devices. Exs. 48-50. Left with no other choice, Citrix filed

  motions in this Court and in California to compel the production of documents and forensic

  imaging of Chawla’s personal and work-related devices. D.I. 185; Ex. 51.

         On March 28, Magistrate Judge Fallon granted Citrix’s motion to compel, finding that


  12
    Workspot counsel also provided Sinha and Chawla a redacted version of Citrix’s TRO Motion
  only days after the Motion was filed. Counsel noted that the redacted version of the TRO Motion
  would be sufficient for Sinha and Chawla to review and understand Citrix’s allegations. Ex. 20.


                                                   9
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page14
                                                            15ofof26
                                                                   27PageID
                                                                      PageID#:#:16546
                                                                                 17472



  Workspot’s initial examination did not encompass “all means of examining deleted information

  to determine the relevant data points pertaining to potential spoliation.” D.I. 197, ¶ 24.13

  Similarly, on April 2, the Northern District of California granted Citrix’s motion and ordered

  Chawla to turn over for forensic imaging “personal devices that Mr. Chawla used to browse the

  Internet and send emails between October 9, 2018 and October 16, 2018[.]” Ex. 52 at 8.14

         K.      Forensic Examination Reveals Chawla Destroyed Evidence

         On May 6, Califorensics, a forensic consulting firm jointly selected by the parties,

  provided counsel with a summary of its examinations of Chawla’s devices15 and a list of files on

  those devices. Califorensics’ examination indicated Chawla deleted the hard drive of his

  MacBook laptop on October 16, one day after Chawla learned that Citrix suspected he had sent

  harassing emails to Citrix’s CEO and SVP.16 During his deposition, Chawla invoked the Fifth


  13
     Magistrate Judge Fallon also found that “Citrix’s reservations about the thoroughness of
  Workspot’s investigative efforts are supported by the record before the court. Specifically, after
  being notified of the allegations against Mr. Chawla on October 15, 2018, Workspot took no
  steps to obtain the work-issued devices in Mr. Chawla’s possession…. Workspot reviewed Mr.
  Chawla’s devices only in response to Citrix’s document requests, which were served on
  December 7, 2018.” D.I. 197, ¶¶ 25-26.
  14
    Pursuant to the orders of the Delaware and California Courts granting Citrix’s motions, the
  parties and Chawla’s personal counsel engaged in an extensive meet and confer process to (1)
  select a neutral third party vendor to conduct the forensic imaging and (2) negotiate the terms of
  the forensic review protocol. Strapp Decl., ¶ 54. The parties selected Califorensics as the neutral
  vendor. Id.
  15
    Eugene Illovsky, Chawla’s personal counsel, informed Citrix that Chawla would only be
  “providing a Mac Laptop to Califorensics” for inspection. Ex. 53. Citrix’s counsel asked
  Chawla’s counsel to confirm “that the only personal device ‘that Mr. Chawla used to browse the
  Internet and send emails between October 9, 2018 and October 16, 2018’ is a Mac Laptop.” Ex.
  54. In response, Mr. Illovsky stated, “that is the only device in Mr. Chawla’s possession,
  custody, or control that he used for that purpose in that time period.” Ex. 55.
  16
    Specifically, Califorensics found the “MacBook Pro does not contain artifacts from use”; the
  hard drive contained “installation files consistent with a new installation of MacOS 10.13.6”; the
  hard drive was named “Mac HD,” whereas a hard drive on a new Apple device is named
  “Macintosh HD”; and the “timestamps included … may be consistent with [a] scenario … in
  which a clean version of MacOS was installed on a USB thumb drive on 2018-10-01 21:55:13


                                                   10
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page15
                                                            16ofof26
                                                                   27PageID
                                                                      PageID#:#:16547
                                                                                 17473



  Amendment to avoid testifying about whether he used his MacBook Pro to send harassing emails

  to Henshall and Rivera and post to TheLayoff.com and Pastebin. Ex. 2, 62:18-63:5.

         L.      Chawla Destroys Additional Evidence And Violates A Court Order

         In response to Citrix’s document subpoena served on January 11, Chawla withheld and

  appears to have deleted several relevant, responsive emails that he sent from his Workspot email

  account to his Gmail email account in December 2018. See, e.g., Ex. 2, 184:22-186:1; 245:15-

  247:5; 292:7-23; Exs. 13, 21, 23, 28, 39-40. Moreover, in direct violation of the April 2 Order of

  the California court, Chawla never provided to Califorensics the iPhone he used during the

  relevant October timeframe to send email and browse the Internet. See Ex. 2, 43:18-21; 69:1-14;

  206:17-22; 298:11-25.17

  II.    ARGUMENT

         A.      Legal Standard

         A court has the inherent power to sanction a party “for conduct which abuses the judicial

  process.” Chambers v. NASCO, Inc., 501 U.S. 32, 43-45 (1991); Greatbatch Ltd. v. AVX Corp.,

  179 F. Supp. 3d 370, 379 (D. Del. 2016) (Stark, J.). Courts have broad discretion to craft an

  appropriate remedy where one is not already authorized by rule or statute. Klein v. Stahl GmbH

  & Co. Maschinefabrik, 185 F.3d 98, 108 (3d Cir. 1999).

         Under Rule 37, the Court may issue sanctions for a party’s failure to obey an order to

  provide or permit discovery and for failure to preserve electronically stored information (“ESI”)




  (UTC) and then installed to the MacBook Pro hard drive on 2018-10-16 23:44:51 (UTC).” Ex.
  15.
  17
    Citrix reserves the right to seek additional sanctions based upon any new information it
  receives from Chawla or Workspot including, but not limited to, information from the iPhone
  Chawla did not provide to Califorensics in violation of the California Court’s Order and
  documents that Workspot counsel has improperly withheld from production.


                                                  11
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page16
                                                            17ofof26
                                                                   27PageID
                                                                      PageID#:#:16548
                                                                                 17474



  “that should have been preserved in the anticipation or conduct of litigation.” Fed. R. Civ. P.

  37(b)(2)(A), (e); Magnetar Techs. Corp. v. Six Flags Theme Park Inc., 886 F. Supp. 2d 466, 480

  (D. Del. 2012) (“[W]here a party neglects the duty to preserve evidence, or actively obstructs it,

  a court has the authority to impose sanctions.”).18 Rule 37 requires “the court [to] order the

  disobedient party, the attorney advising that party, or both to pay the reasonable expenses,

  including the attorney’s fees, caused by the failure, unless the failure was substantially justified

  or other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C). Where

  spoliation of evidence was in bad faith, the “spoliator carries a ‘heavy burden’ to show lack of

  prejudice because ‘a party who is guilty of intentionally [destroying] documents . . . should not

  easily be able to excuse the misconduct by claiming that the vanished documents were of

  minimal import.’” Micron Tech., Inc. v. Rambus Inc., 917 F. Supp. 2d 300, 319 (D. Del. 2013)

  (citation omitted).

         B.      Workspot’s Egregious Conduct Has Undermined the Judicial Process

         The conduct of Workspot, its counsel and its co-founder, including actions taken to

  threaten, harass and extort Citrix executives, lie about this conduct to the Court, obstruct Citrix’s

  inquiry, and destroy evidence, appear to be unprecedented in this Court. The egregiousness of

  this conduct requires serious sanctions, both to compensate Citrix and to deter Workspot and

  others from committing similar bad acts. Quiroga v. Hasbro, Inc., 934 F.2d 497, 505 (3d Cir.

  1991); see also In re Intel Microprocessor Antitrust Litig., 562 F. Supp. 2d 606, 611 (D. Del.



  18
     The Third Circuit applies a three-part test to determine appropriate sanctions for spoliation of
  evidence: “(1) the degree of fault of the party who altered or destroyed the evidence; (2) the
  degree of prejudice suffered by the opposing party; and (3) whether there is a lesser sanction that
  will avoid substantial unfairness to the opposing party, and where the offending party is seriously
  at fault, will serve to deter such conduct by others in the future.” Schmid v. Milwaukee Elec. Tool
  Corp., 13 F.3d 76, 79 (3d Cir. 1994).


                                                   12
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page17
                                                            18ofof26
                                                                   27PageID
                                                                      PageID#:#:16549
                                                                                 17475



  2008). As the Court previously explained, “our system will completely collapse if people are

  regularly submitting false or perjurious declarations.” Ex. 44, 5:14-16.

         Given the severity of the misconduct, the Court should exercise its inherent authority and

  its authority under Rule 37 to impose sanctions on Workspot.19 With the aim of intimidating

  Citrix, Chawla threatened to leak confidential Citrix emails to damage Citrix’s stock price. With

  the express purpose of intimidating a Citrix witness, Chawla threatened to physically harm a

  Citrix executive who had testified in this case. And in an extortion attempt, Chawla demanded

  that Citrix make payment of bitcoin. Workspot cannot contest these facts; the evidence Citrix has

  amassed is unrebutted by Workspot, Workspot’s counsel, or Chawla. 20

         Compounding these illegal acts, Workspot undermined the judicial process by knowingly

  filing Chawla’s perjurious declaration. Workspot’s counsel, to this day, has neither withdrawn

  the declaration nor acknowledged that it contains false statements. Ex. 2, 146:21-23 (5th). These

  acts are especially egregious because Chawla’s declaration included at least one statement



  19
     As Workspot’s co-founder, CTO, and Board Member, Chawla’s action are imputed to
  Workspot. Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 494 (3d Cir. 2013) (issue of
  imputation governed by state law); Stewart v. Wilmington Tr. SP Servs., Inc., 112 A.3d 271, 303
  (Del. Ch. 2015) (“Delaware law adheres to this general rule of imputation—of holding a
  corporation liable for the acts and knowledge of its agents—even when the agent acts
  fraudulently or causes injury to third persons through illegal conduct.”), aff’d, 126 A.3d 1115
  (Del. 2015).
  20
     At his deposition, Chawla invoked the Fifth Amendment approximately 200 times concerning
  his threatening emails, Internet posts, and his declaration. See, e.g., Ex. 2, 138:2-154:3. The
  Court should accordingly draw adverse inferences against Chawla, Workspot and Workspot’s
  counsel. Rad Servs., Inc. v. Aetna Cas. & Sur. Co., 808 F.2d 271 (3d Cir. 1986) (after two Rad
  managers invoked the Fifth, court instructed jury that it could “infer that the witnesses would
  have answered Aetna’s questions adversely to RAD”). The fact that Chawla no longer works for
  Workspot is irrelevant. Id. at 275 (“the mere fact that the witness no longer works for the
  corporate party should not preclude as evidence his invocation of the Fifth Amendment”); In re
  Winstar Commc’ns, Inc., 348 B.R. 234, 280 (Bankr. D. Del. 2005) (“This Court may and chooses
  to draw negative adverse inferences” against Lucent based on silence of two former employees,
  because “[b]oth were employees of Lucent when the relevant actions occurred.”).


                                                  13
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page18
                                                            19ofof26
                                                                   27PageID
                                                                      PageID#:#:16550
                                                                                 17476



  Workspot counsel knew to be misleading when Workspot filed the declaration. See Mackler

  Prods., Inc. v. Turtle Bay Apparel Corp., 153 F. Supp. 2d 504, 508 (S.D.N.Y. 2001) (sanctioning

  attorney where counsel instructed witness to present false evidence and another witness gave

  false testimony, with counsel’s knowledge); Tedesco v. Mishkin, 629 F. Supp. 1474, 1479-80

  (S.D.N.Y. 1986) (granting sanctions of reasonable costs and fees and punitive sanctions after

  finding attorney aided witness in committing perjury).

            Workspot’s counsel further undermined the judicial process by instructing Chawla to

  delete his “patent troll” tweet, despite the obvious fact this information was relevant. Ex. 13,

  WKSPT_0106183. Chawla relayed his counsel’s advice to a fellow Workspot employee. Ex. 17.

  Workspot initially sought to conceal this “advice” in its privilege log by redacting the phrase

  “remove patent troll tweet,” even while acknowledging that the directive to spoliate evidence

  “reflects advice of counsel.” Ex. 46 at 35 (Log Nos. 341, 342, 346); D.I. 192 at 2; see also Exs.

  17, 18.

            What is more, Workspot’s inaction facilitated Chawla’s destruction of relevant evidence.

  Workspot took no steps to preserve critical sources of evidence including Workspot’s network

  logs, Chawla’s devices and the VMs created by Chawla on Workspot’s network. Instead of

  investigating Citrix’s allegations and preserving relevant evidence, Workspot and its counsel

  accused Citrix employees of sending harassing emails to Citrix executives even as Chawla was

  wiping his MacBook laptop clean and deleting the VM infrastructure he had used to transmit his

  menacing missives.

            Just as troubling, Workspot and its counsel initially failed to investigate Citrix’s

  allegations and then obstructed Citrix’s attempt to probe the unlawful conduct. See Exs. 19, 20.

  Workspot instructed Kivu in late October not to collect, preserve and analyze Workspot’s




                                                      14
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page19
                                                            20ofof26
                                                                   27PageID
                                                                      PageID#:#:16551
                                                                                 17477



  network logs. Ex. 28, WKSPT_0106199. Then, when Workspot learned on November 5 that the

  Comcast IP Address was tied to Chawla’s home address, it took no action to inform Citrix or the

  Court about this critical fact.

          Workspot’s counsel also undermined the judicial process by making material

  misrepresentations to this Court. At the December 12 hearing, Workspot counsel falsely stated

  “[u]p until just a couple of weeks ago, Mr. Sinha, the CEO of Workspot, was not able to see

  these allegations and understand what was at issue.” Ex. 44, 24:25-25:3; see also id., 7:22-8:5.

  Workspot counsel also suggested Chawla was punished despite no evidence that Workspot

  levied any such punishment at the time.

          C.      Sanctions Should Be Imposed

          The panoply of wrongdoing by Workspot and its counsel are remarkable and troubling.

  While no case found presents the same constellation of facts, a handful of cases guide the form

  sanctions here should take. For example, in GN Netcom, Inc. v. Plantronics, Inc., No. CV 12-

  1318-LPS, 2016 WL 3792833 (D. Del. July 12, 2016) (Stark, J.), this Court granted sanctions for

  spoliation of evidence because a Plantronics executive deleted approximately 40% of his emails

  and instructed other employees to delete their emails. Id. at *2. Although Plantronics undertook

  extensive measures to preserve relevant information for the litigation, such as issuing litigation

  holds, conducting training sessions, and engaging a vendor to backup files, restore back-up tapes

  and image devices, this Court found that these steps did not absolve Plantronics of “all

  responsibility for the failure of a member of its senior management to comply with his document

  preservation obligations.” Id. at *6. This Court was “not convinced” that Plantronics had taken

  all reasonable steps to recover the deleted emails. Id. at *7.21


  21
    Just as the actions of Plantronics’ Senior Vice President were imputed to Plantronics,
  Chawla’s misconduct should be imputed to Workspot. See GN Netcom, 2016 WL 3792833, at


                                                    15
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page20
                                                            21ofof26
                                                                   27PageID
                                                                      PageID#:#:16552
                                                                                 17478



         Plantronics’ actions to preserve and restore deleted ESI far exceed any measures taken by

  Workspot. Upon learning of Citrix’s detailed allegations on October 15, Workspot’s counsel

  took no immediate steps to preserve evidence. Instead, Workspot counsel affirmatively

  instructed Chawla to delete information. Whereas Plantronics hired a forensic consultant to

  investigate and attempt to recover deleted information, Workspot hired a forensic consultant, but

  then instructed the consultant not to investigate relevant sources of information because

  Workspot feared information the consultant would uncover “

                                 ” Ex. 28, WKSPT_0106199. 22

         Because the facts here are at least as egregious as those in GN Netcom, appropriate

  sanctions should, at minimum, include those that were granted in GN Netcom, including (1) fees

  and costs incurred by Citrix; (2) punitive sanctions; (3) a directive to Citrix to propose

  evidentiary sanctions; and (4) an instruction that the jury may draw an adverse inference that

  information destroyed was unfavorable to Workspot and favorable to Citrix. Id. at *13-14.23


  *6-7 (citing Telectron, Inc. v. Overhead Door Corp., 116 F.R.D. 107, 137 (S.D. Fla. 1987) (“We
  can only assume that Mr. Arnold’s destruction order was designed, however mistakenly, to
  further the corporation’s interests.”)).
  22
    Additional instructive cases include Qantum Commc’ns Corp. v Star Broad., Inc., 473 F.
  Supp. 2d 1249, 1270-1276 (S.D. Fla. 2007), where the court entered default judgment because
  defendants lied under oath, failed to produce relevant documents, and filed a bad-faith
  bankruptcy petition, and Leor Exploration & Prod., LLC v. Aguiar, No. 9-60136-CIV, 2010 WL
  3782195, at *13 (S.D. Fla. Sept. 28, 2010), where the court stripped defendant’s defenses and
  dismissed defendant’s co-pending action because defendant violated the court’s orders and
  hacked plaintiff’s privileged emails.
  23
     See also Greatbatch, 179 F. Supp. 3d at 385 (Stark, J.) (granting sanction of removing issue of
  damages and validity of ’715 patent and instructing jury to assume infringement of same);
  Wagner v. Sea Esta Motel I, No. 13-81-RGA, 2014 WL 4247731, at *2 (D. Del. Aug. 26, 2014)
  (finding insurance company acted in bad faith and spoliated evidence and issuing adverse
  inference instruction); Kvitka v. Puffin Co., L.L.C., No. 1:06-CV-0858, 2009 WL 385582, at *7
  (M.D. Pa. Feb. 13, 2009) (permitting adverse inference instruction based on plaintiffs’
  destruction of laptop containing evidence relevant to claims); Fed. R. Civ. P. 37(e) comment
  (“[Subdivision (e)(2)] authorizes courts to use specified and very severe measure to address or
  deter failures to preserve electronically stored information, but only on finding that the party that

                                                   16
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page21
                                                            22ofof26
                                                                   27PageID
                                                                      PageID#:#:16553
                                                                                 17479



          Applying the Third Circuit’s test under Schmid, sanctions for evidence spoliation are also

  warranted.24 First, Chawla, Workspot, and Workspot’s counsel are unquestionably the parties at

  fault who altered or destroyed evidence. 13 F.3d at 79. Chawla, at Workspot counsel’s direction,

  deleted a social media post and instructed another Workspot employee to delete his post. Exs. 17,

  18. Chawla also wiped the hard drive of his laptop, deleted the VM he created to send the

  harassing emails and Internet posts, and deleted emails relevant to the “expedited, limited

  discovery” this Court ordered on December 12 from his personal Gmail account. All of this

  spoliation occurred after Citrix’s October 15 email putting Workspot and its counsel on notice of

  Citrix’s allegations.

          Second, Citrix was severely prejudiced by the unlawful conduct of Chawla, Workspot

  and its counsel. Beginning on October 9, when Henshall received the first email threat, Citrix

  was forced to divert substantial manpower and technical resources (including significant time of

  its engineers, in-house counsel, outside counsel, and senior management) to investigate the

  threats and ensure that Citrix’s systems had not been compromised. These steps were necessary

  because Citrix executives were explicitly informed that Citrix confidential information was being

  leaked on the Internet. Citrix expended hundreds of hours to uncover and investigate Chawla’s

  conduct and Workspot’s cover-up. This expenditure of resources was directly caused by

  Workspot and its counsel’s obstruction. 25


  lost the information acted with the intent to deprive another party of the information’s use in the
  litigation.”).
  24
     “Spoliation occurs where (1) the evidence was in the party’s control; (2) the evidence is
  relevant to the claims or defenses in the case; (3) there has been actual suppression or
  withholding of evidence; and (4) the duty to preserve the evidence was reasonably foreseeable to
  the party.” Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73 (3d Cir. 2012) (quoting Schmid, 13
  F.3d at 79).
  25
    Sanctions are also appropriate under Rule 37(b)(2)(A) because Workspot and its counsel
  violated this Court’s December 12 Order directing the parties to conduct “limited, expedited


                                                  17
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page22
                                                            23ofof26
                                                                   27PageID
                                                                      PageID#:#:16554
                                                                                 17480



         Sanctions must accomplish the goal of “(1) deterring future spoliation of evidence; (2)

  protecting the [adverse party’s] interests; and (3) remedying the prejudice [the adverse party]

  suffered as a result of the spoliating party’s actions.” Micron Tech., 917 F. Supp. 2d at 324. Here,

  the Court should strip Workspot of its equitable defenses, including its defenses of waiver and

  estoppel, unclean hands, and laches. As in Qantum, Chawla lied under penalty of perjury in an

  effort to undermine the judicial process. 473 F. Supp. 2d at 1270-1276. Workspot should not be

  permitted to argue equity with its unclean hands.

         The Court should also provide an instruction at trial that Workspot made false statements

  during this litigation and then destroyed evidence relevant to those false statements. See GE

  Harris Ry. Elecs., L.L.C. v. Westinghouse Air Brake Co., No. 99-070-GMS, 2004 WL 5702740,

  at *5 (D. Del. Mar. 29, 2004) (adopting adverse inference as sanction for destruction of

  documents). The jury should learn of Workspot’s dishonest conduct and destruction of evidence,

  particularly where the falsity of Workspot’s statements is at issue. 26 While the Court has the

  power to enter a default judgment against Workspot in light of its spoliation of evidence, at a



  discovery” regarding Chawla’s harassing emails and Internet posts and his subsequent perjurious
  declaration. Ex. 44, 110:12-17. See, e.g., McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756
  F.3d 240, 249-50 (3d Cir. 2014) (affirming district court’s sanctions in form of attorney’s fees
  for violation of district court’s discovery order); In re Fine Paper Antitrust Litig., 685 F.2d 810,
  823 (3d Cir. 1982) (affirming district court’s sanctions in form of preclusion of evidence).
  Notwithstanding the Court’s Order, Workspot initially provided Citrix with four documents and
  a privilege log with more than 500 entries, forcing Citrix to seek relief from this Court and a
  California court. Exs. 45, 46. Citrix prevailed in each instance. D.I. 197; Ex. 52.
  26
     Citrix requests that the Court also instruct the jury to resolve any doubts as to the credibility of
  Juan Rivera in Rivera’s favor because of Chawla’s email to Rivera in which he threatened Rivera
  with physical violence. See OptimusCorp. v. Waite, No. 8773-VCP, 2015 WL 5147038, at *20
  (Del. Ch. Aug. 26, 2015) (resolving any doubts as to reliability of witnesses’ testimony in
  defendants’ favor because plaintiffs’ threats “pervert[s] the truth-seeking function of trial”); Ex.
  8; see also Riley v. City of New York, No. 10-cv-2513 (MKB), 2015 WL 541346, at *9, 11-12
  (E.D.N.Y. Feb. 10, 2015) (awarding sanctions, notifying jury of plaintiff’s witness tampering,
  and permitting an adverse inference to be found against plaintiff).


                                                    18
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page23
                                                            24ofof26
                                                                   27PageID
                                                                      PageID#:#:16555
                                                                                 17481



  minimum the jury should know that Workspot breached its duty to preserve evidence. Positran

  Mfg., Inc. v. Diebold, Inc., No. 2-466-GMS, 2003 WL 21104954, at *2 (D. Del. May 15, 2003).

            Furthermore, Workspot and its counsel should be sanctioned monetarily for their

  egregious conduct. This Court ordered Workspot as an initial sanction to pay 50% of the fees

  Citrix had incurred through the date of the December 12 hearing. Since that date, discovery has

  confirmed not only that Chawla knowingly filed a false declaration, but also revealed that

  Workspot and its counsel (i) knew when Chawla filed his declaration that the declaration was

  misleading, (ii) instructed Chawla to destroy evidence, (iii) instructed an outside consulting firm

  not to investigate Workspot’s network logs because it would not be “helpful,” and (iv) refused to

  provide Citrix with discovery, requiring Citrix to file two motions to compel, each of which was

  granted. These actions, taken together, amount to bad faith, and Workspot and its counsel should

  be held jointly liable for their actions. In re Intel Microprocessor Antitrust Litig., 562 F. Supp. 2d

  at 608.

            Given the magnitude of the wrongdoing committed by Chawla, Workspot, and its

  counsel, Citrix requests an award of fees and costs for all of its efforts to investigate, uncover,

  and attempt to remediate Workspot’s unlawful conduct through the resolution of this Motion

  including, but not limited to, the 50% of fees and costs for Citrix’s efforts through December 12

  that were not part of the Court’s initial sanctions award. To deter further misconduct and

  obstruction, Citrix also requests punitive sanctions for the bad faith spoliation of relevant

  information and for the misconduct of Chawla, Workspot and Workspot’s counsel in an amount

  that this Court deems appropriate, payable to Citrix. GN Netcom, 2016 WL 3792833, at *13

  (granting punitive sanctions in the amount of $3 million).




                                                    19
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page24
                                                            25ofof26
                                                                   27PageID
                                                                      PageID#:#:16556
                                                                                 17482



  III.   CONCLUSION

         For the foregoing reasons, Citrix requests the Court issue the following sanctions against

  Workspot and Workspot’s counsel and Chawla: (1) strike Workspot’s equitable defenses; (2)

  instruct the jury at trial concerning (a) Chawla’s harassing emails and Internet posts, including

  emails in which Chawla threatened to leak confidential Citrix documents, attempted to extort

  bitcoin, and warned a Citrix executive that he would suffer physical harm; (b) Chawla’s

  subsequent spoliation of evidence; (c) Workspot’s willful negligence in investigating Chawla’s

  misconduct; and (d) Chawla’s false declaration to the Court; (3) instruct the jury at trial to

  resolve any doubts as to Rivera’s credibility in his favor; (4) permit the jury to infer that

  information destroyed by Chawla was unfavorable to Workspot and favorable to Citrix; (5)

  direct Citrix to propose evidentiary sanctions Citrix believes are warranted, with this proposal to

  be evaluated by the Court as the case progresses towards trial; (6) levy punitive, monetary

  sanctions for Workspot’s bad faith spoliation and for the misconduct of Chawla, Workspot and

  Workspot’s counsel, payable to Citrix; (7) award to Citrix its reasonable attorneys’ fees and costs

  for all of its efforts to investigate, uncover, and attempt to remediate Workspot’s unlawful

  conduct from October 9, 2018 through the date on which this Court finally resolves this Motion

  including, but not limited to, the 50% of fees and costs for Citrix’s efforts through December 12

  that were not part of the Court’s initial sanctions award; and (8) award Citrix interest accruing

  from December 12, 2018 through the date of payment by Workspot of sanctions by Workspot.




                                                    20
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page25
                                                            26ofof26
                                                                   27PageID
                                                                      PageID#:#:16557
                                                                                 17483



   Dated: August 28, 2019                       DLA PIPER LLP (US)

   OF COUNSEL:                                  /s/ Denise S. Kraft
                                                Denise S. Kraft (DE Bar No. 2778)
   Michael G. Strapp (admitted Pro Hac Vice )   Brian A. Biggs (DE Bar No. 5591)
   DLA PIPER LLP (US)                           DLA PIPER LLP (US)
   33 Arch Street, 26th Floor                   1201 North Market Street, Suite 2100
   Boston, MA 02110-1447                        Wilmington, DE 19801
   Telephone: (617) 406-6031                    Telephone: (302) 468-5700
   michael.strapp@dlapiper.com                  Facsimile: (302) 394-2341
                                                denise.kraft@dlapiper.com
                                                brian.biggs@dlapiper.com

                                                Attorneys for Plaintiff
                                                Citrix Systems, Inc.




                                                21
Case
 Case1:18-cv-00588-LPS
      1:18-cv-00588-LPS Document
                         Document289-2
                                  266 Filed
                                       Filed09/05/19
                                             11/14/19 Page
                                                       Page26
                                                            27ofof26
                                                                   27PageID
                                                                      PageID#:#:16558
                                                                                 17484



                                  CERTIFICATE OF SERVICE

         I, Denise S. Kraft, do hereby certify that on this 28th day of August, 2019, I caused a true

  and correct copy of the foregoing [FILED UNDER SEAL] CITRIX’S OPENING BRIEF IN

  SUPPORT OF ITS MOTION FOR SANCTIONS to be electronically filed with the Clerk of

  the Court using the CM/ECF system which will send notification to the following attorneys of

  record, and is available for viewing and downloading.

       David E. Moore                                     Karen A. Gibbs
       Stephanie E. O’Byrne                               1901 S. Bascom Ave
       Bindu A. Palapura                                  Suite 900
       POTTER ANDERSON & CORROON LLP                      Campbell, CA 95008
       1313 N. Market Street                              karen.gibbs@workspot.com
       Wilmington, DE 19801
       dmoore@potteranderson.com                          Jennifer Hayes
       sobyrne@potteransderson.com                        Nixon Peabody LLP
       bpalapura@potteranderson.com                       300 South Grand Avenue
                                                          Los Angeles, CA 90071
       Matthew A. Werber                                  Tel: (213) 629-6000
       Angelo Christopher                                 jenhayes@nixonpeabody.com
       Nixon Peabody LLP
       70 West Madison St.                                Ronald F. Lopez
       Chicago, IL 60602                                  Nixon Peabody LLP
       Tel: (312) 977-4400                                One Embarcadero Center
       mwerber@nixonpeabody.com                           San Francisco, CA 94111
       achristopher@nixonpeabody.com                      Tel: (415) 984-8200
                                                          rflopez@nixonpeabody.com




                                               /s/ Denise S. Kraft
                                               Denise S. Kraft (DE Bar No. 2778)

  EAST/168302978




                                                 22
